Citation Nr: 0930508	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-22 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1997 to December 
2003.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2005 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Columbia, South Carolina, that denied the 
benefit sought on appeal.  It appears that the RO in St. 
Petersburg, Florida is currently handling the matter.

The Board notes that in July 2007 the Veteran filed a claim 
for entitlement to a total rating based on individual 
unemployability, and in April 2007 he claimed service 
connection for depression and an anxiety disorder.  These 
issues are referred to the RO for appropriate development.
			
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

A remand of this matter is necessary before the claim on 
appeal can be properly adjudicated.

In a September 2006 VA Form 21-4138 the Veteran indicated 
that outstanding treatment records exist pertaining to the 
claim on appeal.  He stated he is currently being treated by 
psychiatrist, Robin Hosteder and psychiatrist, Mary Weiss.  
No private medical records are associated with the claims 
file.  In October 2006 the RO sent a single letter to Dr. 
Weiss requesting records.  It appears the RO construed the 
Veteran's correspondence as indicating that these 
psychiatrists share a practice, as the letter to Dr. Weiss 
also requests the records of Dr. Hosteder.  The Board does 
not find the Veteran's correspondence indicates this, and 
finds that records must be requested of Dr. Hosteder.  
Moreover, a second request must be made to Dr. Weiss.  
38 C.F.R. § 3.159(c)(1) defines reasonable efforts in 
obtaining records outside the custody of the federal 
government as "an initial request for the records, and, if 
the records are not received, at least one follow-up 
request." 
In addition, in his April 2007 hearing before the RO, the 
Veteran testified that in March 2006 he received mental 
health treatment at a Family Clinic in Texas, as a dependent 
on his wife's Champus health insurance policy.  There are no 
private medical records associated with the file.  The RO 
should contact the Veteran to obtain contact information for 
this facility, and the records should be requested.

Additionally, a personnel document appears to indicate that 
the Veteran served on Reserve duty from December 2003 to 
March 2005.  This should be verified and if the Veteran has 
had such service, the character of that duty should be 
ascertained and all associated treatment records should be 
obtained.  The United States Court of Appeals for Veterans 
Claims (the Court) has determined that if all relevant 
service records have not been obtained, that may be a breach 
of the duty to assist and grounds for remand. See 38 U.S.C. § 
5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet.App. 
96, 101-03 (2005).

Further, an attempt at verification of the Veteran's stressor 
through the U.S. Army and Joint Services Records Research 
Center is needed before adjudication may take place.  A 
primary stressor alleged by the Veteran is that in May 2003 
while being transported by medivac out of Iraq, hostile fire 
was received on the medivac.  The RO previously found that 
this stressor could not be verified because the Veteran's 
service records did not show service in Iraq during this 
time.  Since then, however, personnel records dated from 
October 2003 have been received indicating that the Veteran 
was, in fact, transported by Medivac to Fort Hood from Iraq 
and supporting his presence in Iraq as of January 2003.  As 
such, an attempt should be made to verify this stressor.

Finally, a remand is necessary in order to provide the 
Veteran a VA examination.  In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005). Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.  

Here, the Veteran has been diagnosed with PTSD in VA 
treatment records of January 2008, May 2005, and April 2005, 
for example.  While his alleged stressor has yet to be 
corroborated, the Board notes that his service treatment 
records indicate mental health treatment.  For example, in 
October 2001 the Veteran reported a number of symptoms, 
including homicidal and suicidal thoughts and a fear that he 
was "'losing [his] mind.'"  He was diagnosed with an 
adjustment disorder.  In September 2002 the Veteran reported 
feeling mentally unstable, insane, and "'stressed to the 
max.'"  A VA examination should be conducted to determine 
whether there is any link between the in-service symptoms 
and/or any corroborated stressor, and the Veteran's current 
condition.  An opinion should also be sought on whether there 
has been a continuity of PTSD symptoms since discharge.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that 
he provide authorization forms necessary 
to allow the RO to obtain the records of 
Robin Hosteder and Mary Weiss.  
Additionally, contact the Veteran and 
obtain any necessary details concerning 
his treatment at a Texas Family Clinic in 
March 2006 while under Champus insurance, 
pursuant to his April 2007 hearing 
testimony.  Thereafter, the RO should 
attempt to obtain those records.  
	
If no records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-
(iv) (2006) must be complied with.
2.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that (1) it verify the 
Veteran's periods of active duty, active 
duty for training, and inactive duty for 
training with the Army Reserve, and (2) 
forward any and all available service 
treatment records associated with such 
duty that are not already incorporated in 
the record.  If no additional service 
treatment records are located or if the 
dates and character of the Veteran's 
service in the Army Reserve cannot be 
ascertained, a written statement to that 
effect should be requested for 
incorporation into the record.

3. Contact the U. S. Army and Joint 
Services Records Research Center (JSRRC) 
and attempt to verify whether the medivac 
in which the Veteran was transported from 
Iraq to Fort Hood in May 2003 received 
hostile fire.  Immediately prior to the 
transport, the Veteran had been assigned 
to Unit B CO 124th Signal Battalion in 
Tikrit, Iraq.

Following the receipt of a response from 
the JSRRC the RO should prepare a report 
detailing the nature of any stressor 
which is determined to be established by 
the record. If no stressor has been 
verified, the RO should so state in its 
report and associate the report with the 
claims file.

4.  Schedule the Veteran for a VA 
examination by a VA psychiatrist or 
psychologist. All indicated tests and 
studies (to include psychological 
testing, as appropriate) should be 
accomplished, and all clinical findings 
should be reported in detail.

The claims folder must be provided to the 
examiner for review.  As part of the 
examination, the examiner should discuss 
any links between his current 
symptomatology and the claimed in-service 
stressors.

The examiner must express an opinion as 
to whether it is "more likely than not" 
(likelihood greater than 50%), "at least 
as likely as not" (50%), or "less likely 
than not" (less than 50% likelihood) that 
the Veteran has PTSD that is based upon 
specified in-service stressors or the 
symptomatology shown in his active duty 
treatment records, including records of 
October 2001 and September 2002.  The 
examiner should further opine on whether 
a continuity of PTSD symptomatology is 
shown in the medical evidence since the 
Veteran's 2003 discharge.  A complete 
rationale should be provided for any 
opinion or conclusion.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of the conclusion (e.g., diagnosis, 
etiology) as it is to find against the 
conclusion.

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2009).

After all of the above actions have been completed, 
readjudicate the Veteran's claim.  If the claim remains 
denied, issue to the Veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




